Citation Nr: 9902685	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bilateral hip pain.

2.  Entitlement to service connection for a disability 
manifested by a low back pain.

3.  Entitlement to service connection for defective vision of 
the right eye.

4.  Entitlement to service connection for residuals of a 
concussion.

5.  Entitlement to service connection for residuals of a 
broken nose. 

6.  Entitlement to service connection for a disability 
manifested by muscle spasms of the lower extremities.

7.  Entitlement to service connection for a disability 
manifested by cervical pain.

8.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

9.  Entitlement to an increased (compensable) evaluation for 
scarring of the hands.

10.  Entitlement to an increased (compensable) evaluation for 
scarring of the back.

11.  Entitlement to a 10 percent disability evaluation under 
the provisions of 38 C.F.R. § 3.324 (1998).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1958 to 
February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for hemorrhoids 
and for scars of the hands and back and assigned 
noncompensable evaluations for the disabilities.  The rating 
decision also denied service connection for a disability 
manifested by bilateral hip pain, a disability manifested by 
low back pain, loss of vision in the right eye, residuals of 
a concussion, residuals of a broken nose, a disability 
manifested by muscle spasms of the lower extremities, and a 
disability manifested by cervical pain.  Also, the decision 
denied entitlement to a 10 percent evaluation, based on 
multiple, noncompensable service-connected disabilities.

The Board notes that in the report of examination accorded 
the veteran by VA in May 1998, it was indicated that the 
veteran had injured his left eye while in service.  In the 
veteran's claim for disability benefits which was received in 
1996, he referred only to vision problems with the right eye 
from his exposure to burns.  Also, in his notice of 
disagreement which was received in November 1996, the veteran 
referred to having loss of vision in the right eye.  No 
reference was made to the left eye.  Should he be desirous of 
establishing service connection for a disability of the left 
eye, he should contact the RO.  This matter has not been 
developed or adjudicated for appellate review by the Board at 
this time and must be considered initially by the RO.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative essentially maintain that 
service connection is in order for each of the disabilities 
at issue and compensable evaluations are in order for his 
hemorrhoids and burn scars of the hands and back.  The 
veteran claims that the injuries he sustained while on active 
duty still cause him pain and suffering.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for a disability of the hips, a disability 
of the low back, defective vision of the right eye, residuals 
of a concussion, residuals of a broken nose, a disability 
manifested by muscle spasms of the lower extremities, and a 
disability manifested by cervical pain are well grounded.  It 
is also the decision of the Board that compensable 
evaluations are not in order for hemorrhoids, burn scars of 
the hands, or for burn scars of the back.  Further, it is the 
decision of the Board that the weight of the evidence is 
against the claim for a compensable evaluation for multiple, 
noncompensable service-connected disabilities pursuant to the 
provisions of 38 C.F.R. § 3.324.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current bilateral hip disability and the veteran's active 
service.  

2.  There is no competent evidence of any nexus between any 
current disability manifested by low back pain and the 
veteran's active service.

3.  There is no competent evidence of a nexus between any 
defective vision of the right eye and the veteran's active 
service.  

4.  There is no competent evidence demonstrating that the 
veteran has residuals of a concussion related to his active 
service.  

5.  There is no competent medical evidence demonstrating that 
the veteran has residuals of a broken nose related to his 
active service.

6.  There is no competent evidence of a nexus between any 
current disability of the lower extremities manifested by 
muscle spasms and the veteran's active service.

7.  There is no competent evidence of a nexus between any 
current disability manifested by cervical pain and the 
veteran's active service.

8.  Recent examination did not reveal rectal bleeding or any 
impairment attributable to hemorrhoids.  

9.  Recent examination showed very little scar tissue 
anywhere and gave no indication of impairment attributable to 
burn scars of the hands or the back.

10.  The veteran's service-connected disabilities are not 
shown to be of such character as to clearly interfere with 
normal employability.


CONCLUSIONS OF LAW

1.  The claim for service connection for a disability 
manifested by bilateral hip pain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a disability 
manifested by low back pain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for defective vision of 
the right eye is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim for service connection for residuals of a 
concussion is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for service connection for residuals of a 
broken nose is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The claim for service connection for a disability 
manifested by muscle spasms of the lower extremities is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim for service connection for a disability 
manifested by cervical pain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

8.  The criteria for a compensable evaluation for hemorrhoids 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Code 7336 (1998).

9.  The criteria for a compensable evaluation for scarring of 
the hands are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Codes 7800-
7805 (1998).

10.  The schedular criteria for a compensable evaluation for 
burn scar residuals of the back are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7800-7805 (1998).

11.  The criteria for a compensable rating pursuant to the 
provisions of 38 C.F.R. § 3.324 have not been met.  38 C.F.R. 
§ 3.324 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).  Regulations also provide 
that service connection be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

The United States Court of Veterans Appeals (Court) has held 
that the chronicity provisions under 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition for which, under the case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period and 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is a "plausible claim, one which is 
meritorious on it's own or capable of substantiation.  Such a 
claim need not be conclusive, but only plausible to satisfy 
the initial burden of Section [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has also held that, although a claim need not be conclusive, 
the statute provides that it must be accompanied by evidence 
showing "a belief by a fair and impartial individual" that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

The Court has held in a long line of cases that if the 
appellant failed to submit a well-grounded claim, VA is under 
no duty to assist him in any further development of a claim.  
38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); see also Grottveit v. Brown, 5 Vet. 
App. 91 (1993); 38 C.F.R. § 3.159(a) (1998).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
is required."  Grottveit, 5 Vet. App. at 93.  The Court has 
further held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there could be no valid 
claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  A lay person is not competent to make a medical 
diagnosis which would relate a medical disorder to a specific 
cause.  Therefore, if the determinative issue is one of 
medical etiology or medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit, 5 Vet. App. at 92-93.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirms these holdings, stating in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of disease or injury in service (lay medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  See also 
Shelte v. Brown, 10 Vet. App. 268, 271 (1997).  

A Disability Manifested by Bilateral Hip Pain

With regard to the claim for service connection for a 
disability manifested by bilateral hip pain, a review of the 
service records is negative for any reference to a disability 
involving either or both hips.  VA outpatient treatment 
records dating from 1995 and treatment records from Joseph P. 
Moran, M.D., covering a period of occasions between 1989 and 
1996 are also without reference to any findings indicative of 
a bilateral hip disability.

At the time of examination by VA in May 1998, there was no 
reference to any disability involving either hip.  
Accordingly, there is no competent evidence of record of a 
current disability involving the hips.  As a result, the 
veteran has not met an essential requirement for a well-
grounded claim.  Thus, the claim with regard to a disability 
of the hips is not well ground and must be denied.  

Low Back

The service medical records do not show findings referable to 
a chronic low back disability.  The treatment records from 
Dr. Moran covering the timeframe between 1989 and 1996 are 
without reference to treatment or evaluation of a chronic 
back disability.  VA outpatient records dating from 1995 
include a report of a visit in June 1996 at which time the 
veteran complained of having had increased back pain for the 
past two weeks.  The diagnostic impression was degenerative 
joint disease of the lumbosacral spine.  However, the veteran 
has not submitted any competent evidence relating any chronic 
disease of the lumbosacral spine to his active service.  With 
regard to his own testimony that there is a relationship, 
being a layman, he is not competent to give a medical opinion 
or diagnosis as to etiology of a disorder, and his statements 
on such matters do not serve to make the claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  In the absence of 
competent evidence of a nexus between a current low back 
disability and service on either a direct or presumptive 
basis, the claim is not well grounded and must be denied.

Defective Vision of the Right Eye

The service medical records are negative for complaints, 
reports of treatment or a diagnosis of a disability resulting 
in vision loss of the right eye.  In his report of medical 
history made in conjunction with separation examination in 
December 1961, the veteran denied having or ever having had 
eye trouble.  Clinical evaluation of the eyes was normal.  
The records from Dr. Moran dating from 1989 and the reports 
of the VA outpatient visits dating from 1995 do not refer to 
treatment or evaluation of defective vision of the right eye.  

When the veteran was examined by VA in May 1998, he reported 
that he had sustained an injury to the "left" eye while 
boxing on one occasion in service and had very poor vision in 
both eyes, worse in the left than in the right.  Examination 
showed the pupils to be round, regular, equal, and reactive 
to light.  There is no indication of the veteran having 
reported injuring the right eye while boxing in service until 
the time of the 1998 examination.  There is no showing of a 
nexus between any current impairment of the right eye and a 
claimed inservice injury or disease.  In the absence of 
competent medical evidence of a causal link to service or 
evidence of chronicity or continuity of symptomatology, the 
claim with regard to this matter is not well grounded.  

Residuals of a Concussion

With regard to the claim for service connection for residuals 
of a concussion, the service medical records are without 
reference to the veteran having sustained a concussion.  
Likewise, the reports of treatment and evaluation by Dr. 
Moran, beginning in 1989, and reports of VA outpatient visits 
on periodic occasions beginning in 1995 contain no reference 
to the veteran having sustained a concussion at any time.  At 
the time of the May 1998 examination, the veteran did not 
refer to having sustained a concussion and the examination 
was without reference to a concussion.  Accordingly, it is 
not shown that the veteran currently has residuals of a 
concussion.  Therefore, he does not meet one of the Caluza 
requirements for a well-grounded claim.  As a result, the 
claim with regard to residuals of a concussion is not well 
grounded and must be denied.  

Residuals of a Broken Nose

A review of the service medical records reflects that the 
veteran was seen on one occasion in February 1961 for nasal 
trauma of the right anterior septum.  It was stated he had 
not sustained a fracture.  It was indicated he should be all 
right to box on Friday.  There is no further reference to 
problems with the nose during the remainder of service, 
including the report of medical history made in connection 
with separation examination in December 1961 at which time 
the veteran denied having any nose trouble.  A normal 
clinical evaluation of the nose was recorded.  

Private medical records dating from the late 1980's reveal 
the veteran was seen on very sporadic occasions for various 
complaints, including sinus infection, allergic rhinitis, and 
a runny nose.  There was no reference made to residuals of a 
broken nose.

VA outpatient records dating from the mid-1990's are without 
reference to the nose having been broken.  

When the veteran was seen by VA in May 1998, it was indicated 
that his history was somewhat difficult to obtain because he 
did not recall a lot of details.  According to his memory, 
his only duty in the Army was boxing, and this involved 
several injuries, including an injury to the nose.  Clinical 
examination of the nose showed no gross distortion and no 
blockage of the nasal passages.  By history, the veteran 
stated he had a lot of sinus drainage, but on current 
examination there was no evidence of current sinus infection 
or inflammation.  An X-ray study of the nasal bones showed 
the nasal septum deviated to the left.  There was no evidence 
of a fracture of the nasal bone or nasal spine.  

The report of the VA examination in May 1998 indicates the 
only abnormality with regard to the nasal region is deviation 
of the nasal septum to the left.  There is no competent 
evidence relating that to the veteran's service.  As noted 
above, while the veteran himself has testified that he 
fractured the nose while boxing in the service, this is not 
confirmed by the service medical records or the medical 
evidence in the years following service discharge.  
Regardless, the veteran is not competent to give a medical 
opinion or diagnosis on the etiology of a disorder, and his 
statements do not serve to make the claim with regard to the 
nose well grounded.  In the absence of competent evidence of 
a nexus between any current nasal disability and service, the 
claim with regard to this matter is not well grounded and 
must be denied.  

Disability Manifested by Spasms of the Lower Extremities.

A review of the service medical records reveals that the 
veteran was seen on three occasions in November 1960 with 
complaints of cramping in the calves of the legs on prolonged 
standing.  Examination on one occasion was reported as 
negative.  He was returned to duty following the visits.  In 
his report of medical history made in conjunction with 
separation examination in December 1961, his only pertinent 
reference was to having had or having had a "trick" or locked 
knee.  Clinical evaluation reflected no abnormalities of the 
lower extremities.  

Private medical records dating from the late 1980's reflect 
treatment and evaluation for various complaints, including 
phlebitis.  

VA outpatient records dating from the mid-1990's are without 
reference to any problems with the lower extremities.  

When he was examined by VA in May 1998, the veteran indicated 
that there was an explosion while he was on a temporary duty 
assignment and some petroleum product flamed up and burned 
him in various areas, including the legs.  He stated that 
following the burns, he was hospitalized for 100 days at the 
Walter Reed Hospital and this was associated with a 
complication of phlebitis in the right leg and thigh.  

Physical examination was without reference to the lower 
extremities, although an impression was made of "the residual 
of a right phlebitis which apparently followed treatment for 
his multiple burns."  No mention was made of muscle spasms of 
either lower extremity.  With there being no competent 
evidence of a current disability of the lower extremity 
manifested by muscle spasms, that claim is not well grounded 
and must be denied.  

A Disability Manifested by Cervical Pain

A review of the service medical records reflects that the 
veteran was seen on one occasion in June 1960 for a complaint 
of cervical pain.  Physical examination was essentially 
negative except for notation of pain on hyperextension.  An 
X-ray study of the cervical spine done at that time was 
negative.  There was no further reference to the cervical 
spine in the remainder of his service medical records, 
including the report of medical history made in conjunction 
with separation examination at which time he did not indicate 
having any difficulties with the cervical spine.  Clinical 
examination of the spine was normal.

The VA and private medical records dating from the late 
1980's do not show the presence of a chronic cervical spine 
disability.  

At the time of the May 1998 examination by VA, there was no 
reference to a disability of the cervical spine.  

With there being no competent evidence of any current 
disability of the cervical spine, an essential requirement 
for a well-grounded claim is not met.  Therefore, the claim 
is not well grounded and must be denied.  




Increased Evaluations

Initially, the Board notes that the increased ratings claims 
are well grounded; that is, they are not inherently 
implausible.  It is also found that the facts relevant to 
these matters have been properly developed and the statutory 
obligation of the VA to assist the veteran in the development 
of the claims has been satisfied.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  In evaluating the veteran's request for an increased 
disability evaluation, it is essential to the evaluation that 
the veteran's disability be reviewed in relation to its 
entire history.  38 C.F.R. § 4.1.  

Hemorrhoids

Service connection for hemorrhoids was established by rating 
decision dated in October 1996.  A noncompensable evaluation 
was assigned, effective June 12, 1996.  The pertinent 
provision of the VA's Schedule of Rating Disabilities, 
Diagnostic Code 7336, provides a noncompensable evaluation 
when there are mild or moderate hemorrhoids.  A 10 percent 
rating is warranted for large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue evidencing 
frequent recurrences.  The maximum rating of 30 percent is 
for assignment when there are external or internal 
hemorrhoids, with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic 
Code 7336.  

The medical records from Dr. Moran pertaining to treatment 
and evaluation of the veteran for various complaints on 
periodic occasions beginning in the late 1980's are without 
reference to hemorrhoids.  

Also, the VA outpatient records in the claims folder show 
treatment and evaluation on periodic occasions in 1995 and 
1996 for various purposes without reference to hemorrhoids.  

At the time of examination by VA in May 1998, the veteran 
stated that he had constipation.  He had not had any rectal 
surgery and did not report rectal bleeding.  Clinical 
examination of the anus and rectal areas was normal.  Stool 
on examining glove was negative for blood on Guaiac testing.  
A pertinent impression was not made.

In view of the foregoing, it is clear the veteran does not 
exhibit any of the criteria for a compensable evaluation for 
hemorrhoids.  Under these circumstances, as the hemorrhoids 
have not been shown to be productive of more than moderate in 
severity, a compensable rating is not warranted at this time.  

Compensable Evaluation for Scars of the Hands and Back

Service connection for scars of the hands and back was 
granted by rating decision dated in October 1996.  A 
noncompensable evaluation was assigned.  The service medical 
records reflect that the veteran was hospitalized for second 
degree burns of the face and hands with residual scarring.  
At the time of discharge examination in December 1961, it was 
stated there were no sequelae from the burns of the hands and 
the face.  Reference was not made to burns involving the 
back.  Examination showed the presence of a 3/4-inch scar 
over the dorsum of the right hand and 1-inch scar of the 
back.  There was no indication of impairment attributable to 
either scar.

The private medical records pertaining to treatment and 
evaluation of the veteran beginning in the late 1980's are 
without reference to impairment attributable to scars of the 
back or the hands.  

When the veteran was examined by VA in May 1998, he stated 
that while in service some petroleum product burned him on 
the face, the hands, the back, the chest and the legs.  On 
current examination the examiner stated that it was "really 
not possible for me to see very much in the way of scars at 
all."  The examiner stated that what he saw was essentially 
"pretty good healing all around without much scar tissue."  
The pertinent examination impression was "very little in the 
way of burn scars that I am able to identify."  

The RO assigned a noncompensable evaluation for scars of the 
hands and back pursuant to 38 C.F.R. § 4.1, Diagnostic 
Code 7805, which does not specifically provide for a 
noncompensable evaluation, but prescribes that certain scars 
will be rated on limitation of function of part affected.

The Board notes that a 10 percent evaluation is for 
assignment under Diagnostic Code 7802 for second degree scars 
and burns that cover an area or areas approximating one 
square foot (0.1 m.squared).  As the veteran's burn scars 
have been described as barely visible, the Board must 
conclude that the criteria for a compensable evaluation under 
that diagnostic code have not been met.  

The Board also notes that Diagnostic Code 7801 provides a 
10 percent evaluation for third degree burn scars involving 
an area or areas exceeding 6-square inches (38.7 centimeters 
squared).  Again, with the scars described most recently as 
being barely visible, the Board concludes that the criteria 
for a compensable evaluation under this diagnostic code have 
not been met.  

The Board also finds that evaluation of the disability under 
any other potentially applicable diagnostic code, by analogy, 
would not result in assignment of a compensable evaluation.  
The burn scars have been described as barely visible.  Only 
scars of the head, face, neck which are moderately 
disfiguring warrant a 10 percent evaluation under Diagnostic 
Code 7800.  There is no evidence that the scars are 
symptomatic, so as to warrant assignment of a compensable 
evaluation under Diagnostic Code 7803 (which provides a 
10 percent evaluation for superficial scars, with repeated 
ulceration) or Diagnostic Code 7804 (which provides for a 
10 percent evaluation for a superficial scar which is tender 
and painful on objective demonstration).  Also, there is no 
evidence that the scars have resulted in limitation of motion 
of either of the hands or the back.  As indicated above, at 
the time of the recent May 1998 examination the examiner 
stated that there was basically "very little" in the way of 
burn scars that he was able to identify.  

In reaching this determination, the Board has considered the 
complete history of the veteran's residuals of burn scars, as 
well as the current clinical manifestations of the disability 
and its effect on his earning capacity and the effects upon 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  As 
noted above, however, the record presents no basis for 
assignment of a compensable evaluation.  

38 C.F.R. § 3.324.

The veteran has been granted service connection for scars of 
the hands and back and hemorrhoids.  Each of these 
disabilities has been evaluated as noncompensably disabling.  
It is essentially maintained that the disabilities, although 
noncompensable in nature, interfere with employability sand 
therefore warrant the assignment of 10 percent evaluation in 
accordance with the provisions of 38 C.F.R. § 3.324.  

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of a compensable degree under 
the VA's Schedule for Rating Disabilities, the rating agency 
is authorized to appoint a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.  

There is no indication upon review of the veteran's history 
and the medical records that the service-connected 
disabilities are productive of impairment which would 
interfere with normal employability.  In this regard, it is 
noted that on the most recent examination, there was no 
indication that the veteran's hemorrhoids were symptomatic.  
Also, the examiner specifically stated that the veteran's 
scars were barely visible.  Overall, the record indicates 
that these disorders are productive of minimal, if any, 
impairment, and the record demonstrates no evidence of any 
appreciable impact upon his ability to function generally 
based on the medical evidence of record.  The Board concludes 
that a 10 percent rating in accordance with the provisions of 
38 C.F.R. § 3.324 is not warranted.  


ORDER

Service connection for a disability manifested by bilateral 
hip pain is denied.  

Service connection for a disability manifested by low back 
pain is denied.  

Service connection for a disability manifested by loss of 
vision in the right eye is denied.  

Service connection for residuals of a concussion is denied.  

Service connection for residuals of a broken nose is denied.  

Service connection for a disability manifested by muscle 
spasms of the lower extremities is denied.

Service connection for disability manifested by cervical pain 
is denied.  

A compensable evaluation for hemorrhoids is denied.  

A compensable evaluation for scarring of the hands is denied.  

A compensable evaluation for scarring of the back is denied.  

A 10 percent evaluation in accordance with the provisions of 
38 C.F.R. § 3.324 is denied.  


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -
